DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims

3. 	With regard to claim 9, the Examiner suggests Applicants insert a period (.) at the end of the claim to correct a minor grammatical informality.

4.	With regard to claim 13, the Examiner suggests Applicants rewrite the word “as” at line 8 as “a” to correct an apparent typographical error.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Claim 10 recites the carbon molecular sieve membrane having a selectivity of at least 10. However, the claim does not mention which gas pair is used for determining the recited selectivity. Thus the scope of the claim language is not clear. The Examiner notes that this rejection could be overcome by amending the claim to recite the intended gas pair.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application Publication EP 0 459 623 A1.

	With regard to claims 1-4 and 6, EP ‘623 discloses a method of making a carbon molecular sieve (CMS) membrane comprising providing a precursor polymer (polyimide, see page 3, lines 30-32 and page 4, lines 38-50), heating the precursor polymer to a pyrolysis temperature where the precursor polymer undergoes pyrolysis to form the CMS membrane (see page 6, lines 6-19), cooling the CMS membrane to a cooling temperature of 5-60 0C (in the acid and ion-exchanged water treatment step, see page 6, lines 36-38), and after the cooling, heating the CMS membrane to a reheating temperature of 250-450 0C or 300-400 0C for 0.2-50 hours or 0.5-10 hours under a reheating atmosphere (the additional heat treating 
	The prior art ranges for cooling temperature, reheating temperature, and reheating time are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 5, EP ‘623 discloses the reheating atmosphere being air at col. 5, lines 28-29 and col. 6, lines 28-30.

	With regard to claims 7-9, EP ‘623 does not mention the Raman intensity ratio or the propylene permeance of the CMS membrane.
	However, the Examiner notes that the CMS membrane of EP ‘623 will inherently exhibit the recited properties since it is produced using the same method as instantly disclosed and claimed. Specifically, EP ‘623 teaches the cooling and reheating steps that appear responsible for the recited properties. See MPEP 2112.01.

	With regard to claim 10, EP ‘623 discloses the CMS membrane having a selectivity of 20-100 or 25-80 for carbon dioxide and nitrogen at col. 6, lines 41-44.
	The prior art ranges are seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claims 11 and 12, EP ‘623 discloses the CMS membrane being an asymmetric hollow carbon fiber at the abstract, col. 4, lines 5-15 and col. 6, lines 45-50.

	With regard to claim 13, EP ‘623 discloses a method for separating gases in a gas feed having a plurality of smaller gas molecules (e.g. hydrogen or carbon dioxide) and a plurality of larger gas 

	With regard to claims 14 and 15, EP ‘623 discloses the gas feed comprising hydrogen and methane or carbon dioxide and nitrogen but does not mention the other recited gases.
	However, it would have been obvious to use a feed gas additionally comprising e.g. ethane and propane to allow hydrogen to be separated from a gas feed comprising a mixture of alkanes such as methane and ethane or propane. Additionally, one of ordinary skill in the would recognize that the CMS membrane could be used to separate carbon dioxide from a gas mixture comprising methane, ethane and propane (e.g. natural gas) since it is disclosed as being selective for carbon dioxide.

9.	Claims 1, 3-5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 5,912,048).

	With regard to claims 1 and 3-5, Rao et al. discloses a method of making a carbon molecular sieve (CMS) membrane comprising providing a precursor polymer, heating the precursor polymer to a pyrolysis temperature where the precursor polymer undergoes pyrolysis to form the CMS membrane (see Comparative Example A), cooling the CMS membrane to a cooling temperature (ambient), and after the cooling, heating the CMS membrane (see Comparative Example B at col. 7, lines 33-39) to a reheating temperature of 400 0C for 30 minutes (0.5 hours) under a reheating atmosphere (air), and then cooling back to ambient temperature at the abstract and Comparative Examples A and B.

	The prior art range of ambient temperature is seen as overlapping the instantly claimed ranges for the cooling temperature. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claims 7-9, Rao et al. does not mention the Raman intensity ratio or the propylene permeance of the CMS membrane.
	However, the Examiner notes that the CMS membrane of Rao et al. will inherently exhibit the recited properties since it is produced using the same method as instantly disclosed and claimed. Specifically, Rao et al. teaches the cooling and reheating steps that appear responsible for the recited properties. See MPEP 2112.01.

	With regard to claim 10, Rao et al. discloses the CMS membrane having a selectivity of at least 10 for hydrogen and methane, hydrogen and ethane or hydrogen and propane at Figs. 4-6.

With regard to claims 11 and 12, Rao et al. discloses the CMS membrane being an asymmetric hollow carbon fiber at the abstract and col. 5, lines 8-23.

With regard to claims 13-15, EP ‘623 discloses a method for separating gases in a gas feed having a plurality of smaller gas molecules (hydrogen) and a plurality of larger gas molecules (methane, ethane, propane and butane, see col. 5, lines 37-41 and col. 9, lines 20-26) comprising providing the recited CMS membrane, and flowing the gas feed through the CMS membrane to produce a first gas stream (permeate) having an increased concentration of the smaller gas molecules and a second stream (retentate) having an 

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        


December 29, 2021